DETAILED ACTION
This is a non-final office action on the merits.  Claims 1-20 are present and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2019 is being considered by the examiner.  Foreign patent literatures and NPLs not submitted are found with parent application 15345508.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes and/or certain methods of organizing human activity without significantly more. 
With respect to claims 1, 19, 20:
Step 1:  These claim are method claims, thus are processes,
Step 2A, Prong One: The limitations of:
receiving, …, a query related to a configuration request, wherein the query includes environmental information, task information for a plurality of tasks requested to be performed by a robotic device in a first environment, and prioritizations for each of the plurality of tasks, wherein a prioritization for a given task indicates a likelihood that the robotic device will perform the given task in the first environment; 
generating the configuration request for the robotic device, wherein the configuration request comprises the environmental information, the task information, and the prioritizations; 

after providing the configuration request, receiving a configuration for the robotic device, wherein the configuration comprises respective dimensions of one or more components of the robotic device and an arrangement for assembling the one or more components into the robotic device so that the robotic device is configured to perform at least one task of the plurality of tasks in the first environment;  
are judicial exception of mental processes that can be performed by human mind and/or with pen and paper, and/or certain methods of organizing human activity.  For example, these limitations can be mental processes of a person imagining and picturing how a robot with certain configuration would move and perform in an environment.   For example, these limitations can be methods of organizing human activity where a person could plan to assemble parts to make a robot, or plan to get parts to make a robot.
	Step 2A, Prong Two: This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “receiving, via a user interface of a computing device, a query…”, “A computing device, comprising: one or more processors; and data storage including at least computer-executable instructions stored thereon that, when executed by the one or more processors, cause the computing device to perform functions, and “A non-transitory computer readable medium having stored thereon instructions, that when executed by one or more processors of a computing device, cause the computing device to perform functions” are generic computer components to perform the method  (see MPEP 2106),  In addition, the additional elements of “receiving, via a user interface of a computing device, a query…” are mere Insignificant Extra-Solution Activity of data gathering and/or data output (see MPEP 2106.05(g)) .  

	The claim is directed to an abstract idea of mental processes.
	Step 2B:  The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving, via a user interface of a computing device, a query…” are a mental process on a generic computer (see MPEP 2106.04(a)(2)), and are mere Insignificant Extra-Solution Activity of data gathering and/or data output (see MPEP 2106.05(g)) .  The additional elements “providing an output related to the received configuration” are Insignificant Extra-Solution Activity of post-solution activity and data outputting (see MPEP 2106.05(g)) to the claimed method, and do not impose any meaningful limits on the method.
	The claim is not patent eligible.

With respect to claims 2-18, 
Similar to the analysis of parent claim 1. Step 1:  These claims are method claims. Step 2A, Prong One: the recited limitations of these claims are mental processes that can be performed by human mind and/or with pen and paper, and/or certain methods of organizing human activity.  Step 2A, Prong Two and Step 2B:  there are no additional elements that are integrated into a practical application and sufficient to amount to significantly more than the judicial exception.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 4-5, 9-12, 15, 17, 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, 20 of U.S. Patent No. 10,414,046 in view of MORENO (US 2017/0174300). 
Regarding claims, 1, 19, 20, claims 1, 19, 20 of U.S. Patent No. 10,414,046 teach all limitations except for:
receiving, via a user interface of a computing device, a query related to a configuration request, wherein the query includes prioritizations for each of the plurality of tasks, wherein a prioritization for a given task indicates a likelihood that the robotic device will perform the given task in the first environment; 
generating the configuration request for the robotic device, wherein the configuration request comprises the prioritizations;
However, MORENO teaches:
receiving, via a user interface of a computing device, a query related to a configuration request, wherein the query includes prioritizations for each of the plurality of tasks, wherein a prioritization for a given task indicates a likelihood that the robotic device will perform the given task in the first environment; 
generating the configuration request for the robotic device, wherein the configuration request comprises the prioritizations;
(at least [0002] discuss robots and MUD, [0101] discuss underwater robot, [0003]-[0015] in particular [0006]-[0007] discuss method of automatically configuring a modular vehicle, and using the user terminal comprises a mobile device, computer, cell phones, PDA, tablet, or the modular vehicle, discuss user defined constraints;        at least fig. 31 [0097]-[0101] discuss user selecting the Preferred Designed 23f which embodies constraints/environmental information/task information;      at least constraint water current conditions reads on environmental information;     at least constraints of 
It would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system and method of claims 1, 19, 20 of U.S. Patent No. 10,414,046 with receiving, via a user interface of a computing device, a query related to a configuration request, wherein the query includes prioritizations for each of the plurality of tasks, wherein a prioritization for a given task indicates a likelihood that the robotic device will perform the given task in the first environment; and generating the configuration request for the robotic device, wherein the configuration request 

Regarding claim 4, claims 1, 19, 20 of U.S. Patent No. 10,414,046 do not appear to explicitly teach, however MORENO teaches:
wherein the query further includes one or more constraints related to the first environment or the plurality of tasks, and 
wherein the respective dimensions of one or more components of the robotic device and an arrangement for assembling the one or more components into the robotic device satisfy at least one of the one or more constraints;
 (at least [0002] discuss robots and MUD, [0101] discuss underwater robot, [0003]-[0015] in particular [0006]-[0007] discuss method of automatically configuring a modular vehicle, and using the user terminal comprises a mobile device, computer, cell phones, PDA, tablet, or the modular vehicle, discuss user defined constraints;        at least fig. 31 [0097]-[0101] discuss user selecting the Preferred Designed 23f which embodies constraints/environmental information/task information;      at least constraint water current conditions reads on environmental information;     at least constraints of payload parameters (drag, mass, COM, COD, surface roughness, etc.), desired vehicle degrees of freedom, desired velocities, forced and moment capabilities, desired tool end-effector forces, water current conditions, and maximum number of actuators read on a plurality of tasks and task information,   at least discussion of “the user could select the N-best solutions that minimizes the number of actuators or the N-best solutions that maximize velocity, N-best solution that minimizes cost” reads on prioritizations for each of the plurality of tasks, wherein a prioritization for a given task indicates a likelihood that the robotic device will perform the given task in the first environment;      User Defined Constraints 23a of [0097] and user selecting the Preferred Designed 23f of [0100] read on 
It would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system and method of claims 1, 19, 20 of U.S. Patent No. 10,414,046 with wherein the query further includes one or more constraints related to the first environment or the plurality of tasks, and wherein the respective dimensions of one or more components of the robotic device and an arrangement for assembling the one or more components into the robotic device satisfy at least one of the one or more constraints; as taught by MORENO to efficiently perform a variety of tasks and to provide reconfigurable vehicle.

Regarding claim 5, claims 1, 19, 20 of U.S. Patent No. 10,414,046 do not appear to explicitly teach, however MORENO teaches:
wherein the one or more constraints include at least one of a weight constraint, a horizontal reach constraint, a cost constraint, or a power usage constraint (at least [0002] discuss robots and MUD, [0101] discuss underwater robot, [0003]-[0015] in particular [0006]-[0007] discuss method of automatically configuring a modular vehicle, and using the user terminal comprises a mobile device, 
It would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system and method of claims 1, 19, 20 of U.S. Patent No. 10,414,046 with wherein the one 

Regarding claim 9, claims 1, 19, 20 of U.S. Patent No. 10,414,046 do not appear to explicitly teach, however MORENO teaches:
receiving, via the user interface, construction-related input requesting construction of the robotic device, 
wherein providing the output related to the received configuration comprises: 
generating a request to construct the robotic device based on the construction-related input; and 
providing the request to construct the robotic device;
(at least [0002] discuss robots and MUD, [0101] discuss underwater robot, [0003]-[0015] in particular [0006]-[0007] discuss method of automatically configuring a modular vehicle, and using the user terminal comprises a mobile device, computer, cell phones, PDA, tablet, or the modular vehicle, discuss user defined constraints;        at least fig. 31 [0097]-[0101] discuss user selecting the Preferred Designed 23f which embodies constraints/environmental information/task information;      at least constraint water current conditions reads on environmental information;     at least constraints of payload parameters (drag, mass, COM, COD, surface roughness, etc.), desired vehicle degrees of freedom, desired velocities, forced and moment capabilities, desired tool end-effector forces, water current conditions, and maximum number of actuators read on a plurality of tasks and task information,   at least discussion of “the user could select the N-best solutions that minimizes the number of actuators or the N-best solutions that maximize velocity, N-best solution that minimizes cost” reads on prioritizations for each of the plurality of tasks, wherein a prioritization for a given task indicates a 
It would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system and method of claims 1, 19, 20 of U.S. Patent No. 10,414,046 with receiving, via the user interface, construction-related input requesting construction of the robotic device, wherein providing the output related to the received configuration comprises: generating a request to construct the robotic device based on the construction-related input; and providing the request to construct the robotic device as taught by MORENO to efficiently perform a variety of tasks and to provide reconfigurable vehicle

Regarding claim 10, claims 1, 19, 20 of U.S. Patent No. 10,414,046 do not appear to explicitly teach, however MORENO teaches:

wherein the construction-related input comprises a user selection of the configuration out of the plurality of configurations;
(at least [0002] discuss robots and MUD, [0101] discuss underwater robot, [0003]-[0015] in particular [0006]-[0007] discuss method of automatically configuring a modular vehicle, and using the user terminal comprises a mobile device, computer, cell phones, PDA, tablet, or the modular vehicle, discuss user defined constraints;        at least fig. 31 [0097]-[0101] discuss user selecting the Preferred Designed 23f which embodies constraints/environmental information/task information;      at least constraint water current conditions reads on environmental information;     at least constraints of payload parameters (drag, mass, COM, COD, surface roughness, etc.), desired vehicle degrees of freedom, desired velocities, forced and moment capabilities, desired tool end-effector forces, water current conditions, and maximum number of actuators read on a plurality of tasks and task information,   at least discussion of “the user could select the N-best solutions that minimizes the number of actuators or the N-best solutions that maximize velocity, N-best solution that minimizes cost” reads on prioritizations for each of the plurality of tasks, wherein a prioritization for a given task indicates a likelihood that the robotic device will perform the given task in the first environment;      User Defined Constraints 23a of [0097] and user selecting the Preferred Designed 23f of [0100] read on generating/providing the configuration request for the robotic device;           [0099] discuss “Top N recommendation 23e will contain information such as placement of actuators, plurality of actuators, shape and scale of structure and actuators, cost to make the vehicle recommended, vehicle performance, suggested number of modular weights 7h in weight mechanism 7, type/size of WTC”,   [0100] discuss “Once the user has Uploaded the Vehicle Model 23g he/she will use the graphical user interface showing the Selected Preferred Design 23g as the building plan or instructional manual. The 
It would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system and method of claims 1, 19, 20 of U.S. Patent No. 10,414,046 with wherein receiving the configuration comprises receiving a plurality of configurations of the robotic device, and wherein the construction-related input comprises a user selection of the configuration out of the plurality of configurations as taught by MORENO to efficiently perform a variety of tasks and to provide reconfigurable vehicle

Regarding claim 11, claims 1, 19, 20 of U.S. Patent No. 10,414,046 do not appear to explicitly teach, however MORENO teaches:
wherein the query further includes task information for a second plurality of tasks requested to be performed by the robotic device in a second environment, 
wherein configuration request further comprises the task information for the second plurality of tasks, and 
wherein the arrangement for assembling the one or more components is such that the robotic device is configured to perform at least one task of the plurality of second tasks in the second environment;

It would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system and method of claims 1, 19, 20 of U.S. Patent No. 10,414,046 with wherein the query further includes task information for a second plurality of tasks requested to be performed by the robotic device in a second environment, wherein configuration request further comprises the task information for the second plurality of tasks, and wherein the arrangement for assembling the one or more components is such that the robotic device is configured to perform at least one task of the 

Regarding claim 12, claims 1, 19, 20 of U.S. Patent No. 10,414,046 do not appear to explicitly teach, however MORENO teaches:
wherein the plurality of tasks is the second plurality of tasks;
(at least [0002] discuss robots and MUD, [0101] discuss underwater robot, [0003]-[0015] in particular [0006]-[0007] discuss method of automatically configuring a modular vehicle, and using the user terminal comprises a mobile device, computer, cell phones, PDA, tablet, or the modular vehicle, discuss user defined constraints;        at least fig. 31 [0097]-[0101] discuss user selecting the Preferred Designed 23f which embodies constraints/environmental information/task information;      at least constraint water current conditions reads on environmental information;     at least constraints of payload parameters (drag, mass, COM, COD, surface roughness, etc.), desired vehicle degrees of freedom, desired velocities, forced and moment capabilities, desired tool end-effector forces, water current conditions, and maximum number of actuators read on a plurality of tasks and task information,   at least discussion of “the user could select the N-best solutions that minimizes the number of actuators or the N-best solutions that maximize velocity, N-best solution that minimizes cost” reads on prioritizations for each of the plurality of tasks, wherein a prioritization for a given task indicates a likelihood that the robotic device will perform the given task in the first environment;      User Defined Constraints 23a of [0097] and user selecting the Preferred Designed 23f of [0100] read on generating/providing the configuration request for the robotic device;           as one of the constraints/environmental information is water current conditions, the user can define different water current conditions with other constraints/tasks, reading on second environment with a second plurality of tasks) to efficiently perform a variety of tasks and to provide reconfigurable vehicle ([0003]-[0015]);



Regarding claim 15, claims 1, 19, 20 of U.S. Patent No. 10,414,046 do not appear to explicitly teach, however MORENO teaches:
wherein the environmental information comprises information about a three-dimensional environment;
(at least [0002] discuss robots and MUD, [0101] discuss underwater robot, [0003]-[0015] in particular [0006]-[0007] discuss method of automatically configuring a modular vehicle, and using the user terminal comprises a mobile device, computer, cell phones, PDA, tablet, or the modular vehicle, discuss user defined constraints;        at least fig. 31 [0097]-[0101] discuss user selecting the Preferred Designed 23f which embodies constraints/environmental information/task information;      at least constraint water current conditions reads on environmental information;     at least constraints of payload parameters (drag, mass, COM, COD, surface roughness, etc.), desired vehicle degrees of freedom, desired velocities, forced and moment capabilities, desired tool end-effector forces, water current conditions, and maximum number of actuators read on a plurality of tasks and task information,   at least discussion of “the user could select the N-best solutions that minimizes the number of actuators or the N-best solutions that maximize velocity, N-best solution that minimizes cost” reads on prioritizations for each of the plurality of tasks, wherein a prioritization for a given task indicates a likelihood that the robotic device will perform the given task in the first environment;      User Defined Constraints 23a of [0097] and user selecting the Preferred Designed 23f of [0100] read on 
It would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system and method of claims 1, 19, 20 of U.S. Patent No. 10,414,046 with wherein the environmental information comprises information about a three-dimensional environment as taught by MORENO to efficiently perform a variety of tasks and to provide reconfigurable vehicle.

Regarding claim 17, Claims 1, 19, 20 of U.S. Patent No. 10,414,046 do not seem to explicitly teach:
comprising displaying, via the user interface, a manipulability graph, wherein the manipulability graph comprises a first axis corresponding to a horizontal distance from the robotic device and a second axis corresponding to a vertical distance from the robotic device, and wherein each point of the manipulability graph indicates an ability of the robotic device, when assembled using the received configuration, to move to and/or apply forces at the point;
However, in another embodiment, MORENO teaches:
comprising displaying, via the user interface, a manipulability graph, wherein the manipulability graph comprises a first axis corresponding to a horizontal distance from the robotic device and a second axis corresponding to a vertical distance from the robotic device, and wherein each point of the manipulability graph indicates an ability of the robotic device, when assembled using the received configuration, to move to and/or apply forces at the point (figs. 33-34 [0108]-[0118] at least [0109] discuss feasibility space ellipsoids 26 provide the user with a visual display of the vehicle's instantaneous force and moment capabilities, and the force space ellipsoids 26 can be used to both show the obsolete 
It would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system and method of Claims 1, 19, 20 of U.S. Patent No. 10,414,046 with wherein the information about the three-dimensional environment is specified by adding, via the user interface, a plurality of three-dimensional items to a default environment, the plurality of three-dimensional items thereby forming the three- dimensional environment as taught by MORENO to provide the user with a visual display.

Claims 7-8, 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, 20 of U.S. Patent No. 10,414,046 in view of MORENO (US 2017/0174300), as applied to claim 1 and 15 above, and further in view of KASSOW et al. (US 2013/0255426).
Regarding claim 7, claims 1, 19, 20 of U.S. Patent No. 10,414,046 do not appear to explicitly teach, however, MORENO teaches:
wherein providing the output related to the received configuration comprises providing one or more images related to the configuration (at least [0002] discuss robots and MUD, [0101] discuss underwater robot, [0003]-[0015] in particular [0006]-[0007] discuss method of automatically configuring a modular vehicle, and using the user terminal comprises a mobile device, computer, cell phones, PDA, tablet, or the modular vehicle, discuss user defined constraints;        at least fig. 31 [0097]-[0101] discuss user selecting the Preferred Designed 23f which embodies constraints/environmental information/task information;      at least constraint water current conditions reads on environmental information;     at least constraints of payload parameters (drag, mass, COM, COD, surface roughness, etc.), desired vehicle degrees of freedom, desired velocities, forced and moment capabilities, desired tool end-effector forces, water current conditions, and maximum number of actuators read on a plurality of tasks and task 
It would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system and method of claims 1, 19, 20 of U.S. Patent No. 10,414,046 with wherein providing the output related to the received configuration comprises providing one or more images related to the configuration as taught by MORENO to efficiently perform a variety of tasks and to provide reconfigurable vehicle.
Further, claims 1, 19, 20 of U.S. Patent No. 10,414,046 do not appear to explicitly teach 
wherein the one or more images comprise one or more images of a simulation of the robotic device performing at least one task of the plurality tasks in the first environment;
However, KASSOW et al. teaches:

It would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system and method of Claims 1, 19, 20 of U.S. Patent No. 10,414,046 with wherein the one or more images comprise one or more images of a simulation of the robotic device performing at least one task of the plurality tasks in the first environment as taught by KASSOW et al. to facilitate programming of the robot, also taking the risk of collision of robot parts with the surroundings into account.

Regarding claim 8, Claims 1, 19, 20 of U.S. Patent No. 10,414,046 do not appear to explicitly teach:
wherein the one or more images comprise one or more images related to a range of motion of at least a portion of the robotic device, 
However, KASSOW et al. teaches:
wherein the one or more images comprise one or more images related to a range of motion of at least a portion of the robotic device (at least fig. 23, [0112]-[0115] discuss “3D representation of the robot moves during programming and optionally also during actual operation of the robot on the display, which greatly facilitates programming of the robot, also taking the risk of collision of robot parts with the surroundings into account”,  at least [0109] discuss “As indicated by reference numeral 83 (in 
It would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system and method of Claims 1, 19, 20 of U.S. Patent No. 10,414,046 with wherein the one or more images comprise one or more images related to a range of motion of at least a portion of the robotic device as taught by KASSOW et al. to facilitate programming of the robot, also taking the risk of collision of robot parts with the surroundings into account.

Regarding claim 16, Claims 1, 19, 20 of U.S. Patent No. 10,414,046  do not appear to explicitly teach:
wherein the information about the three-dimensional environment is specified by adding, via the user interface, a plurality of three-dimensional items to a default environment, the plurality of three-dimensional items thereby forming the three- dimensional environment, 
However, KASSOW et al. teaches:
wherein the information about the three-dimensional environment is specified by adding, via the user interface, a plurality of three-dimensional items to a default environment, the plurality of three-dimensional items thereby forming the three- dimensional environment (at least fig. 17-19, [0106]-[0108] discuss “"Now pull the robot along the edge of the region in which it must look for objects, which it can pick up” indicating a plurality of objects,  discuss an object can be a three-dimension object as shown by object 74) for later recognition of objects ([0106]-[0108]); 
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 9-12, 15, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MORENO (US 2017/0174300).
Regarding claims 1, 19, 20, MORENO teaches:
A computing device, comprising: one or more processors; and data storage including at least computer-executable instructions stored thereon that, when executed by the one or more processors, cause the computing device to perform functions comprising:
A non-transitory computer readable medium having stored thereon instructions, that when executed by one or more processors of a computing device, cause the computing device to perform functions comprising:

receiving, via a user interface of the computing device, a query related to a configuration request, wherein the query includes environmental information, task information for a plurality of tasks requested to be performed by a robotic device in a first environment, and prioritizations for each of the plurality of tasks, wherein a prioritization for a given task indicates a likelihood that the robotic device will perform the given task in the first environment (at least [0002] discuss robots and MUD, [0101] discuss underwater robot, [0003]-[0015] in particular [0006]-[0007] discuss method of automatically configuring a modular vehicle, and using the user terminal comprises a mobile device, computer, cell phones, PDA, tablet, or the modular vehicle, discuss user defined constraints;        at least fig. 31 [0097]-[0101] discuss user selecting the Preferred Designed 23f which embodies constraints/environmental information/task information;      at least constraint water current conditions reads on environmental information;     at least constraints of payload parameters (drag, mass, COM, COD, surface roughness, etc.), desired vehicle degrees of freedom, desired velocities, forced and moment capabilities, desired tool end-effector forces, water current conditions, and maximum number of actuators read on a plurality of tasks and task information,   at least discussion of “the user could select the N-best solutions that minimizes the number of actuators or the N-best solutions that maximize velocity, N-best solution that minimizes cost” reads on prioritizations for each of the plurality of tasks, wherein a prioritization for a given task indicates a likelihood that the robotic device will perform the given task in the first environment);  
generating the configuration request for the robotic device, wherein the configuration request comprises the environmental information, the task information, and the prioritizations; 
providing the configuration request for the robotic device;

after providing the configuration request, receiving a configuration for the robotic device, wherein the configuration comprises respective dimensions of one or more components of the robotic device and an arrangement for assembling the one or more components into the robotic device so that the robotic device is configured to perform at least one task of the plurality of tasks in the first environment; and 
providing an output related to the received configuration;
(at least [0002] discuss robots and MUD, [0101] discuss underwater robot, [0003]-[0015] in particular [0006]-[0007] discuss method of automatically configuring a modular vehicle, and using the user terminal comprises a mobile device, computer, cell phones, PDA, tablet, or the modular vehicle, 

Regarding claim 4, MORENO teaches:

wherein the respective dimensions of one or more components of the robotic device and an arrangement for assembling the one or more components into the robotic device satisfy at least one of the one or more constraints;
 (at least [0002] discuss robots and MUD, [0101] discuss underwater robot, [0003]-[0015] in particular [0006]-[0007] discuss method of automatically configuring a modular vehicle, and using the user terminal comprises a mobile device, computer, cell phones, PDA, tablet, or the modular vehicle, discuss user defined constraints;        at least fig. 31 [0097]-[0101] discuss user selecting the Preferred Designed 23f which embodies constraints/environmental information/task information;      at least constraint water current conditions reads on environmental information;     at least constraints of payload parameters (drag, mass, COM, COD, surface roughness, etc.), desired vehicle degrees of freedom, desired velocities, forced and moment capabilities, desired tool end-effector forces, water current conditions, and maximum number of actuators read on a plurality of tasks and task information,   at least discussion of “the user could select the N-best solutions that minimizes the number of actuators or the N-best solutions that maximize velocity, N-best solution that minimizes cost” reads on prioritizations for each of the plurality of tasks, wherein a prioritization for a given task indicates a likelihood that the robotic device will perform the given task in the first environment;      User Defined Constraints 23a of [0097] and user selecting the Preferred Designed 23f of [0100] read on generating/providing the configuration request for the robotic device;           [0099] discuss “Top N recommendation 23e will contain information such as placement of actuators, plurality of actuators, shape and scale of structure and actuators, cost to make the vehicle recommended, vehicle performance, suggested number of modular weights 7h in weight mechanism 7, type/size of WTC”,   [0100] discuss “Once the user has Uploaded the Vehicle Model 23g he/she will use the graphical user 

Regarding claim 5, MORENO teaches:
wherein the one or more constraints include at least one of a weight constraint, a horizontal reach constraint, a cost constraint, or a power usage constraint (at least [0002] discuss robots and MUD, [0101] discuss underwater robot, [0003]-[0015] in particular [0006]-[0007] discuss method of automatically configuring a modular vehicle, and using the user terminal comprises a mobile device, computer, cell phones, PDA, tablet, or the modular vehicle, discuss user defined constraints;        at least fig. 31 [0097]-[0101] discuss user selecting the Preferred Designed 23f which embodies constraints/environmental information/task information;      at least constraint water current conditions reads on environmental information;     at least constraints of payload parameters (drag, mass, COM, COD, surface roughness, etc.), desired vehicle degrees of freedom, desired velocities, forced and moment capabilities, desired tool end-effector forces, water current conditions, and maximum number of actuators read on a plurality of tasks and task information,   at least discussion of “the user could select the N-best solutions that minimizes the number of actuators or the N-best solutions that maximize velocity, N-best solution that minimizes cost” reads on prioritizations for each of the plurality of tasks, wherein a prioritization for a given task indicates a likelihood that the robotic device will perform the given task in the first environment;      User Defined Constraints 23a of [0097] and user selecting the Preferred Designed 23f of [0100] read on generating/providing the configuration request for the robotic device;           [0099] discuss “Top N recommendation 23e will contain information such as 

Regarding claim 9, MORENO teaches:
receiving, via the user interface, construction-related input requesting construction of the robotic device, 
wherein providing the output related to the received configuration comprises: 
generating a request to construct the robotic device based on the construction-related input; and 
providing the request to construct the robotic device;
(at least [0002] discuss robots and MUD, [0101] discuss underwater robot, [0003]-[0015] in particular [0006]-[0007] discuss method of automatically configuring a modular vehicle, and using the user terminal comprises a mobile device, computer, cell phones, PDA, tablet, or the modular vehicle, discuss user defined constraints;        at least fig. 31 [0097]-[0101] discuss user selecting the Preferred Designed 23f which embodies constraints/environmental information/task information;      at least constraint water current conditions reads on environmental information;     at least constraints of payload parameters (drag, mass, COM, COD, surface roughness, etc.), desired vehicle degrees of freedom, desired velocities, forced and moment capabilities, desired tool end-effector forces, water 

Regarding claim 10, MORENO teaches:
wherein receiving the configuration comprises receiving a plurality of configurations of the robotic device, and 
wherein the construction-related input comprises a user selection of the configuration out of the plurality of configurations;


Regarding claim 11, MORENO teaches:
wherein the query further includes task information for a second plurality of tasks requested to be performed by the robotic device in a second environment, 
wherein configuration request further comprises the task information for the second plurality of tasks, and 
wherein the arrangement for assembling the one or more components is such that the robotic device is configured to perform at least one task of the plurality of second tasks in the second environment;
(at least [0002] discuss robots and MUD, [0101] discuss underwater robot, [0003]-[0015] in particular [0006]-[0007] discuss method of automatically configuring a modular vehicle, and using the user terminal comprises a mobile device, computer, cell phones, PDA, tablet, or the modular vehicle, discuss user defined constraints;        at least fig. 31 [0097]-[0101] discuss user selecting the Preferred Designed 23f which embodies constraints/environmental information/task information;      at least constraint water current conditions reads on environmental information;     at least constraints of payload parameters (drag, mass, COM, COD, surface roughness, etc.), desired vehicle degrees of freedom, desired velocities, forced and moment capabilities, desired tool end-effector forces, water current conditions, and maximum number of actuators read on a plurality of tasks and task information,   at least discussion of “the user could select the N-best solutions that minimizes the number of actuators or the N-best solutions that maximize velocity, N-best solution that minimizes cost” reads on prioritizations for each of the plurality of tasks, wherein a prioritization for a given task indicates a likelihood that the robotic device will perform the given task in the first environment;      User Defined 

Regarding claim 12, MORENO teaches:
wherein the plurality of tasks is the second plurality of tasks;
(at least [0002] discuss robots and MUD, [0101] discuss underwater robot, [0003]-[0015] in particular [0006]-[0007] discuss method of automatically configuring a modular vehicle, and using the user terminal comprises a mobile device, computer, cell phones, PDA, tablet, or the modular vehicle, discuss user defined constraints;        at least fig. 31 [0097]-[0101] discuss user selecting the Preferred Designed 23f which embodies constraints/environmental information/task information;      at least constraint water current conditions reads on environmental information;     at least constraints of payload parameters (drag, mass, COM, COD, surface roughness, etc.), desired vehicle degrees of freedom, desired velocities, forced and moment capabilities, desired tool end-effector forces, water current conditions, and maximum number of actuators read on a plurality of tasks and task information,   at least discussion of “the user could select the N-best solutions that minimizes the number of actuators or the N-best solutions that maximize velocity, N-best solution that minimizes cost” reads on prioritizations for each of the plurality of tasks, wherein a prioritization for a given task indicates a likelihood that the robotic device will perform the given task in the first environment;      User Defined Constraints 23a of [0097] and user selecting the Preferred Designed 23f of [0100] read on generating/providing the configuration request for the robotic device;           as one of the constraints/environmental information is water current conditions, the user can define different water 

Regarding claim 15, MORENO teaches:
wherein the environmental information comprises information about a three-dimensional environment;
(at least [0002] discuss robots and MUD, [0101] discuss underwater robot, [0003]-[0015] in particular [0006]-[0007] discuss method of automatically configuring a modular vehicle, and using the user terminal comprises a mobile device, computer, cell phones, PDA, tablet, or the modular vehicle, discuss user defined constraints;        at least fig. 31 [0097]-[0101] discuss user selecting the Preferred Designed 23f which embodies constraints/environmental information/task information;      at least constraint water current conditions reads on environmental information;     at least constraints of payload parameters (drag, mass, COM, COD, surface roughness, etc.), desired vehicle degrees of freedom, desired velocities, forced and moment capabilities, desired tool end-effector forces, water current conditions, and maximum number of actuators read on a plurality of tasks and task information,   at least discussion of “the user could select the N-best solutions that minimizes the number of actuators or the N-best solutions that maximize velocity, N-best solution that minimizes cost” reads on prioritizations for each of the plurality of tasks, wherein a prioritization for a given task indicates a likelihood that the robotic device will perform the given task in the first environment;      User Defined Constraints 23a of [0097] and user selecting the Preferred Designed 23f of [0100] read on generating/providing the configuration request for the robotic device;           as one of the constraints/environmental information is water current conditions, the user can define different water current conditions with other constraints/tasks, reading on second environment with a second plurality of tasks);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORENO (US 2017/0174300) as applied to claim 1 and 15 above, and further in view of KASSOW et al. (US 2013/0255426).
Regarding claim 7, MORENO teaches:
wherein providing the output related to the received configuration comprises providing one or more images related to the configuration (at least [0002] discuss robots and MUD, [0101] discuss underwater robot, [0003]-[0015] in particular [0006]-[0007] discuss method of automatically configuring a modular vehicle, and using the user terminal comprises a mobile device, computer, cell phones, PDA, tablet, or the modular vehicle, discuss user defined constraints;        at least fig. 31 [0097]-[0101] discuss user selecting the Preferred Designed 23f which embodies constraints/environmental information/task information;      at least constraint water current conditions reads on environmental information;     at least constraints of payload parameters (drag, mass, COM, COD, surface roughness, etc.), desired vehicle degrees of freedom, desired velocities, forced and moment capabilities, desired tool end-effector forces, water current conditions, and maximum number of actuators read on a plurality of tasks and task information,   at least discussion of “the user could select the N-best solutions that minimizes the number of actuators or the N-best solutions that maximize velocity, N-best solution that minimizes cost” reads on prioritizations for each of the plurality of tasks, wherein a prioritization for a given task 
MORENO does not explicitly teach:
wherein the one or more images comprise one or more images of a simulation of the robotic device performing at least one task of the plurality tasks in the first environment;
However, KASSOW et al. teaches:
wherein the one or more images comprise one or more images of a simulation of the robotic device performing at least one task of the plurality tasks in the first environment (at least fig. 23, [0112]-[0115] discuss “3D representation of the robot moves during programming and optionally also during actual operation of the robot on the display, which greatly facilitates programming of the robot, also taking the risk of collision of robot parts with the surroundings into account”) to facilitate programming of the robot, also taking the risk of collision of robot parts with the surroundings into account ([0112]-[0115]); 


Regarding claim 8, MORENO does not explicitly teach:
wherein the one or more images comprise one or more images related to a range of motion of at least a portion of the robotic device, 
However, KASSOW et al. teaches:
wherein the one or more images comprise one or more images related to a range of motion of at least a portion of the robotic device (at least fig. 23, [0112]-[0115] discuss “3D representation of the robot moves during programming and optionally also during actual operation of the robot on the display, which greatly facilitates programming of the robot, also taking the risk of collision of robot parts with the surroundings into account”,  at least [0109] discuss “As indicated by reference numeral 83 (in translation: "Now pull the robot from the pick-up area to the place area. [Continue>]", the user is now instructed to lead the physical robot (tool) through the desired path 84 in space and this path can either be recorded and stored in its entirety in the control system of the robot or a number of specific waypoints along the path can alternatively be recorded and stored” indicating at least path 84 is within robot’s range of motion) to facilitate programming of the robot, also taking the risk of collision of robot parts with the surroundings into account ([0112]-[0115]); 
It would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system and method of MORENO with wherein the one or more images comprise one or more images related to a range of motion of at least a portion of the robotic device as taught by 

Regarding claim 16, MORENO does not explicitly teach:
wherein the information about the three-dimensional environment is specified by adding, via the user interface, a plurality of three-dimensional items to a default environment, the plurality of three-dimensional items thereby forming the three- dimensional environment, 
However, KASSOW et al. teaches:
wherein the information about the three-dimensional environment is specified by adding, via the user interface, a plurality of three-dimensional items to a default environment, the plurality of three-dimensional items thereby forming the three- dimensional environment (at least fig. 17-19, [0106]-[0108] discuss “"Now pull the robot along the edge of the region in which it must look for objects, which it can pick up” indicating a plurality of objects,  discuss an object can be a three-dimension object as shown by object 74) for later recognition of objects ([0106]-[0108]); 
It would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system and method of MORENO with wherein the information about the three-dimensional environment is specified by adding, via the user interface, a plurality of three-dimensional items to a default environment, the plurality of three-dimensional items thereby forming the three- dimensional environment as taught by KASSOW et al. for later recognition of objects.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORENO (US 2017/0174300).
Regarding claim 17, Moreno in the Automatic Vehicle Configurator [0097]-[0101] embodiment does not seem to explicitly teach:

However, in another embodiment, MORENO teaches:
comprising displaying, via the user interface, a manipulability graph, wherein the manipulability graph comprises a first axis corresponding to a horizontal distance from the robotic device and a second axis corresponding to a vertical distance from the robotic device, and wherein each point of the manipulability graph indicates an ability of the robotic device, when assembled using the received configuration, to move to and/or apply forces at the point (figs. 33-34 [0108]-[0118] at least [0109] discuss feasibility space ellipsoids 26 provide the user with a visual display of the vehicle's instantaneous force and moment capabilities, and the force space ellipsoids 26 can be used to both show the obsolete maximum forces and torques that the MUD 1 can generate and/or the recommended feasible range) to provide the user with  a visual display ([0108]-[0118])
It would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system and method of MORENO with wherein the information about the three-dimensional environment is specified by adding, via the user interface, a plurality of three-dimensional items to a default environment, the plurality of three-dimensional items thereby forming the three- dimensional environment as taught by MORENO to provide the user with a visual display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664